         Case 1:19-cr-00789-PGG Document 254
                                         251 Filed 07/02/20
                                                   07/01/20 Page 1 of 1
THE LAW OFFICE OF CARLOS M. SANTIAGO, P.C.
1l Broadway, Suite 615, New York, NY 10004.    P: 212-256-8460 / F: 212-256-8461




                                                                         July 1, 2020


VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2204                                       July 2, 2020
New York, New York 10007
                                              Re:     United States v. Christina Garcia
                                                      19 Cr. 789 (PGG)


Dear Judge Gardephe:

       Defense counsel respectfully submits this letter to request a temporary modification
of Ms. Garcia’s travel restrictions. This letter is submitted without any objections from the
AUSA or Pretrial Services to this application.

        Ms. Garcia seeks a temporary modification of her travel restrictions to permit travel
to Florida on July 10, 2020 and return on July 20, 2020. This is Ms. Garcia’s second request
for travel. The Court approved Ms. Garcia’s first request to travel in April of 2020, however
due to the coronavirus pandemic, Ms. Garcia was unable to travel. Ms. Garcia is now able to
travel and seeks to renew her original application. The purpose of her travel is to visit her
mother who resides in Orlando Florida. Ms. Garcia’s mother was a cosigner for the purpose
of moral suasion for Ms. Garcia and was interviewed by the Government before co-signing
Ms. Garcia’s bond. Additionally, counsel has emailed both Pretrial Services and the AUSA
with Ms. Garcia’s mother’s name and address in connection with the request.

        Thank you in advance for your consideration in this matter.


                                                               Respectfully submitted,
                                                                      /s/

                                                               Carlos M. Santiago, Jr.
                                                               Attorney for Ms. Garcia
cc:     all parties (via ECF)
